DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because an article –a—is needed before the word “doorbell” in line 1 of the Abstract.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 2, Line 7:  A word --the-- is needed before “doorbell device”.
Paragraph 5, Line 4:  The phrase “causing the doorbell cannot be switched” does not make grammatical sense.
Paragraph 5, Lines 7-8:  Should the phrase read –cause the doorbell to incorrectly ring--?
Paragraph 7, Line 1:  An article such as –a—is needed before “doorbell”.
Paragraph 11, Line 3:  The comma after “that” is not needed.
Paragraph 21, Line 6:  The terminal is not usually disconnected “to” another terminal.  A terminal is disconnected –from—another terminal.
Paragraph 21, Line 11:  The Examiner appreciates the courtesy, but the word “please” before “referring” is not needed.
Paragraph 25, Line 10:  The word “that,” appears extraneous.
Paragraph 25, Line 12:  The phrase “the number of the relay” does not indicate an amount of quantity.  The phrase could read –the number of relays--.
Paragraph 31, Line 1:  Similar to that above, the word “Please” is not needed.
Paragraph 36, Line 5:  An article –a—is needed before “doorbell”.
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  An article –a—is needed before the word “doorbell” in line 1 of claims 1-16.  Appropriate correction is required.

This application is in condition for allowance except for the following formal matters: 
As noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:
The basic concept of power sharing between a doorbell and another device such as a function circuit has been seen and taught in the prior art.  One such device is taught by Beagley et al [U.S. 9,859,741] wherein power is routed between a doorbell unit and another device.  However, the power sharing of Beagley happens in portions between the doorbell and the other device.  The present claimed invention specifically states that the electronic device is connected to first and second switch contacts that .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Von Bauer et al [U.S. 5,428,388] monitors sound in a video doorbell system.
Hartman et al [U.S. 6,380,852] shuts off power in response to remote conditions.
Langer et al [U.S. 7,429,924] teaches an automatic doorbell driver.
Wei et al [U.S. 9,799,174] shares power of a doorbell using AC/DC conversion.
Wu [U.S. 10,559,171] shares power with an electronic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
1/28/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687